internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-102768-01 date date x a d1 d2 trust trust trust dear this letter responds to a letter dated date and subsequent correspondence submitted by you as x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 a the president of x represents that x was intended to be an s_corporation for federal_income_tax purposes effective d1 a further represents that a form_2553 election by a small_business_corporation was timely filed for x the shareholders of x as of d1 and at all times thereafter are trust trust and trust collectively the trusts a represents that the trusts qualify as qualified subchapter_s trusts qssts except that the beneficiaries of the trusts failed to make qsst elections under sec_1361 a further represents that x relied on its legal advisers to prepare the necessary documents in order to effectuate x’s sec_2 corporation election including those related to the trusts x’s legal advisers failed to ensure that the trusts would be eligible s_corporation shareholders the failure of the trusts to so qualify was not discovered until d2 in the course of an audit of x now complete a represents that the ineffectiveness of x’s election to be taxed as an s_corporation was inadvertent and was not motivated by tax_avoidance intent x and its shareholders consent to adjustments consistent with the treatment of x as an s_corporation a represents that x and its shareholders have treated x as an s_corporation and the trusts as qssts and have reported x’s income consistent with this treatment sec_1362 of the code provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides in part that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 a such trust shall be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust consisting of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1361 provides that a beneficiary of a qualified_subchapter_s_trust or a beneficiary’s legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was ineffective we further conclude that the ineffectiveness of the election was inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 of the code x will be treated as an s_corporation from d1 to the date that is days after the date of this letter provided that x is otherwise qualified to be an s_corporation during this period the trusts will be treated as trusts described in sec_1361 and the respective beneficiaries of the trusts will be treated for purposes of sec_678 as the owners of that portion of the respective trust that consists of x stock the shareholders of x must in determining their federal_income_tax liabilities report their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 this ruling is further conditioned on the beneficiaries of the trusts making elections described in sec_1361 that are effective within days following the date of this letter a copy of this letter should be attached to the elections if x or its shareholders fail to treat x as described above this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code in particular we express no opinion concerning whether x otherwise qualifies to be an s_corporation or whether trusts are otherwise qualified to be qssts this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours jeanne m sullivan acting senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes
